The opinion of the court was delivered by
Harvey, J.:
This is an original action in quo warranto. Its purpose was to test the validity of House bill No. 130 of the 1937 legislative session. The action was submitted to the court on briefs and oral argument. Pending its consideration by the court the legislature passed another act (Senate bill No. 507) pertaining to the same subject matter and specifically repealing House bill No. 130. Therefore, the questions presented in this action have become moot. (See Shoe Co. v. Dawson, 94 Kan. 668, 146 Pac. 996, and authorities there cited.) This action should be dismissed. It is so ordered.